DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 21, 25, 33 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the embryo" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While the preamble of claim 1 recites “A method of treating a female subject undergoing embryo transfer” an embryo is not positively recited. Furthermore, the method is not limited to transfer procedures involving only a single embryo.
Claim 18 recites the limitation "the transferred embryo" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While the preamble of claim 1 recites “A method of treating a female subject undergoing embryo transfer” a transferred embryo is not positively recited. Furthermore, the method is not limited to transfer procedures involving only a single embryo.
Claim 21 recites the limitation "the transferred embryo" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While the preamble of claim 1 recites “A method of treating a female subject undergoing embryo transfer” a transferred embryo is not positively recited. Furthermore, the method is not limited to transfer procedures involving only a single embryo.
Claims 25 and 33 both recite “the antagonist is OBE001/AS-602305”. OBE001 and AS-602305 appear to be different products. It is unclear whether claims 25 and 33 require administering one or the other or a combination of the two products.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 22-24, 26, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuczynski (US 2008/0318847 A1).
Claim 1: Kuczynski discloses a method for treating a female subject undergoing embryo transfer comprising administering to the female an oxytocin receptor antagonist formulated as a sustained or delayed release formulation (oxytocin receptor antagonist can be administered as tablets, capsules, or pills, suspensions, syrups, granules, and solutions [0030]; at least tablets, capsules, and pills are considered “sustained or delayed release formulations” since these structures must be broken down to release the drug; a period of time for the delayed or sustained release is not recited), such that the effect of the antagonist overlaps with the receptive endometrium stage in said female ([0029] drug administration can continue up to one week after embryo transfer, thus having an effect that overlaps with the receptive endometrium stage (according to Applicant’s specification, the receptive endometrium stage starts two to three days after transfer of a cleavage stage embryo [0020, 0057, and 0079]); alternatively or additionally, the drug itself reduces uterine contractions, thus creating the receptive endometrium stage [0012 and 0029]).
Claim 26: Kuczynski discloses a method of implanting an embryo in a female subject, said method comprising transferring an embryo into the uterus, the uterine cavity, or the fallopian tubes of a female subject and administering to the female subject a sustained or delayed release formulation of an oxytocin receptor antagonist (oxytocin receptor antagonist can be administered as tablets, capsules, or pills, suspensions, syrups, granules, and solutions [0030]; at least tablets, capsules, and pills are considered “sustained or delayed release formulations” since these structures must be broken down to release the drug; a period of time for the delayed or sustained release is not recited) such that the effect of the antagonist is present when the female is in or overlaps with the receptive endometrium stage ([0029] drug administration can continue up to one week after embryo transfer, thus having an effect that overlaps with the receptive endometrium stage (according to Applicant’s specification, the receptive endometrium stage starts two to three days after transfer of a cleavage stage embryo [0020, 0057, and 0079]); alternatively or additionally, the drug itself reduces uterine contractions, thus creating the receptive endometrium stage [0012 and 0029]).
Claim 17: Kuczynski discloses the antagonist is provided to the female such that the effect of the antagonist is present when the embryo has reached the blastocyst-stage (administration for up to a week after embryo transfer encompasses the blastocyst stage).
Claims 22 and 31: Kuczynski discloses the antagonist is formulated as a depot ([0030] at least tablets, capsules, and pills are considered “depots” since these structures contain or store the drug).
Claim 23: Kuczynski discloses transferring an embryo into the uterus [0029].
Claims 24 and 32: Kuczynski discloses the antagonist is barusiban [0028-30].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski in view of Menezo (US 2005/0020489 A1).
Claim 16: Kuczynski fails to disclose the one week following embryo transfer (encompassing the receptive endometrium stage) corresponds to:
a) between day 6 following luteinizing hormone (LH) surge (LH+6) and day 9 following LH surge (LH+9) of a natural ovulation cycle;
b) between day 6 following human chorionic gonadotropin (hCG) administration (hCG+6) and day 9 following hCG administration (hCG+9) of an induced ovulation cycle; 
c) between day 6 and day 7 of a luteal phase support following oocyte retrieval; or 
d) between day 6 and day 9 of a luteal phase support 
However, Menezo discloses transfer of embryos 2-3 days after oocyte retrieval (ovum pick-up) and Luteal phase support for a minimum of seven days starting on the evening of oocyte retrieval [0087].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide luteal phase support for at least seven days after oocyte retrieval in the method disclosed by Kuczynski, as taught by Menezo, in order to increase the likelihood of embryo implantation. 
As noted in claim 1 above and in Applicant’s specification, the receptive endometrium stage starts 2-3 days after transfer of a cleavage stage embryo, equal to about 5 days after oocyte retrieval (see Applicant’s specification [0061 and 0093]). Kuczynski discloses oxytocin receptor antagonist administration can continue up to a week after embryo transfer (2-9 days after oocyte retrieval). Menezo discloses luteal phase support for at least 7 days after oocyte retrieval. In the combination, days 6 to 7 of luteal phase support (days 6 to 7 post oocyte retrieval) would fall after the start of the receptive endometrium stage (5 days after oocyte retrieval) and within the one week window of oxytocin receptor antagonist administration (2-9 days after embryo transfer) taught by Kuczynski. 

Claims 18-20 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski.
Claims 18 and 27: Kuczynski does not explicitly disclose the embryo stage at transfer in a method involving administration of an antagonist. However, Kuczynski does disclose several IVF treatment examples without the use of an antagonist wherein the transferred embryo is a 2- or 4-cell embryo (cleavage stage) [0033-35].  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to transfer a cleavage stage embryo (for example a day 3 embryo) in the method of Kuczynski involving administration of an antagonist, similar to the other IVF methods described by Kuczynski, because this is one of the standard protocols for embryo transfer and thus would create a better environment for testing the efficacy of antagonist therapy by minimizing the number of variables.
Claims 19 and 28; Kuczynski discloses the antagonist may be administered up to a week after transfer [0029].
Claims 20 and 29; Kuczynski discloses the cleavage-stage embryo is a day 2 or day 3 post-fertilization embryo ([0033-35] 2- or 4-cell embryo corresponds to 2-3 days after fertilization).

Claim(s) 25 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuczynski in view of ObsEva (ClinicalTrials.gov, OBE001 Phase 2 Dose-finding Study Versus Placebo in Women Undergoing Embryo Transfer in the Context of IVF-ICSI, first posted December 8, 2014).
Claims 25 and 33: Kuczynski discloses the antagonist may be any of the substances listed in [0006] but fails to specifically disclose OBE001 or AS-602305. However, ObsEva discloses a clinical trial of the oxytocin receptor antagonist OBE001 in women undergoing embryo transfer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kuczynski so that the antagonist is OBE001 or AS-602305, because ObsEva discloses OBE001 is also a known oxytocin receptor antagonist for use in women undergoing embryo transfer, therefore use of OBE001 in place of one of the oxytocin receptor antagonists listed in Kuczynski [0006] amounts to simple substation of one oxytocin receptor antagonist for another to achieve predictable results (reducing uterine contractions).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9579305, claims 1-17 of U.S. Patent No. 10183029, and claims 1-18 of U.S. Patent No. 10688106, all in view of Kuczynski.
Claims 1 and 16-23: all limitations of claims 1 and 16-33 are recited in claims 1-22 of U.S. Patent No. 9579305, claims 1-17 of U.S. Patent No. 10183029, and claims 1-18 of U.S. Patent No. 10688106 except for the oxytocin receptor antagonist being formulated as a sustained or delayed release formulation and/or depot. However, Kuczynski discloses administration of an oxytocin receptor antagonist for treating a female undergoing embryo transfer in the form of a sustained or delayed release formulation and/or depot (oxytocin receptor antagonist can be administered as tablets, capsules, or pills, suspensions, syrups, granules, and solutions [0030]; at least tablets, capsules, and pills are considered “sustained or delayed release formulations” or depots since these structures contain or store the drug and must be broken down to release the drug. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited in the conflicting patents such that the oxytocin receptor antagonist is formulated as a sustained or delayed release formulation and/or depot, as taught by Kuczynski, as such formulations are already known in the art for administering oxytocin receptor antagonists to females undergoing embryo transfer and thus amounts to combining prior art elements to achieve predictable results (administering an oxytocin receptor antagonist to a patient).
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon the filing of a terminal disclaimer obviating the non-statutory double patenting rejections.
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon the filing of a terminal disclaimer obviating the non-statutory double patenting rejections.
Claims 21 and 30 both recite “the transferred embryo is a blastocyst-stage embryo”. Transfer of a blastocyst-stage embryo, in combination with administration of a sustained or delayed-release formulation of an oxytocin receptor antagonist such that a therapeutically effective amount of the antagonist is present during the receptive endometrium stage is not shown in the prior art of record. 
Kuczynski discloses administering an oxytocin receptor antagonist at the time of embryo transfer, and up to a week thereafter, in order to reduce uterine contractions and improve uterine receptivity [0028-29]. Kuczynski discloses examples of traditional IVF procedures where embryo transfer takes place during the cleavage stage, on the third day after oocyte collection [0033-34]. Kuczynski does not explicitly disclose what type of embryo is transferred or the day of embryo transfer in the example where the oxytocin receptor antagonist is administered [0037], however it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer a blastocyst stage embryo in the method of Kuczynski, as claimed in the current application, because it is known in the art that blastocyst transfer takes place on day five after oocyte retrieval, and such time is associated with uterine quiescence, rather than increased uterine contractility. Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would expect there to be no benefit to administering the oxytocin receptor antagonist with transfer of a blastocyst stage embryo, and the improved results shown by Applicant’s method are unexpected (see Applicant’s specification [0042-0043]). 
Pierzynski (Reproductive BioMedicine Online 22, p. 9-16, 2011) also discloses administering an oxytocin receptor antagonist to reduce uterine contractions to increase the success of embryo transfer, but fails to disclose administering the oxytocin receptor antagonist in combination with transferring a blastocyst-stage embryo. Such a modification would not have been obvious for the same reasons recited above.
Kuc (Optimal environment for the implantation of the human embryo) discloses the ideal time for embryo transfer is the blastocyst state (p. 45, first full paragraph) and also discloses a bolus dose of atosiban at the time of transfer of two good quality blastocysts (p. 51, last paragraph) however the study referenced by Kuc (Pierzynski et al., 2007) only discloses cleavage stage transfer, not blastocysts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791